    Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1028 Filed 05/25/21 Page 1 of 11


                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION



    JESSICA ANN JACOBS,

            Plaintiff,
                                                                    Case No. 1:20-cv-358
    v.
                                                                    Hon. Hala Y. Jarbou
    DEAUDRE PERRY, et al.,

          Defendants.
    ___________________________________/

                                                        OPINION

            This is a civil rights action asserting claims under 42 U.S.C. § 1983 and state law. Before

    the Court is Defendant’s motion for summary judgment (ECF No. 49). For the reasons herein, the

    Court will deny the motion.

                                                   I. BACKGROUND

            Plaintiff Jessica Ann Jacobs was arrested and charged with larceny because of her name.

    On June 1, 2019, Officer Deaudre1 Perry of the Battle Creek Police Department responded to a

    call regarding a stolen wallet. After Perry arrived at the scene, he spoke to the victim, Joshua

    Lewis. Lewis told Perry that he had been riding in a car with someone named Jessica Jacobs (the

    “suspect”) and several other individuals and during that time the suspect took his wallet. (Perry

    Dep. 24, ECF No. 50-2.) Lewis did not realize the suspect had done so until she texted him later

    that day and asked for the PIN number for a card in his wallet. (Id. at 25.)

            Perry testified at his deposition that Lewis gave him a “physical description” of the suspect

    but Perry does not recall that description. (Id. at 25-27, 31.) Perry likely did not write down that



1
  The complaint spells Defendant’s first name as “Deaudrie,” but the parties’ most recent filings spell it as “Deaudre”;
the Court will use the latter spelling.
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1029 Filed 05/25/21 Page 2 of 11




description because it does not appear in his police report; the report reflects what was in his

written notes. (Id. at 27, 31.)

       After speaking with Lewis, Perry looked up the name Jessica Jacobs in the police

department’s “contact database,” called the “RMS database.”            (Id. at 30-31.)    It contains

information about anyone with whom a police officer in Calhoun County has had contact with

since 2013 or 2014. (Id. at 30, 54.) Plaintiff’s information was in the RMS database. A name

search in the RMS database can turn up anyone with that name or a similar name, including

individuals who use the name as an alias. (Id. at 64, 74.) Perry acknowledges that his search

returned at least one entry; he does not recall if there were others. (Id. at 33.) However, he does

recall that the “Jessica Jacobs [he] looked up had an outstanding warrant for her arrest” (id. at 34);

Plaintiff did not have a warrant for her arrest at the time. Inspector Brad Wise, who later

investigated Perry’s actions as part of disciplinary proceedings, confirmed that there were several

individuals in the RMS database with the name Jessica Jacobs, two of whom had warrants for their

arrest: Jessica Lynn Jacobs and Jessica Rose Jacobs. (Wise Dep. 44-45, ECF No. 50-9.) Also, a

search returned information for Jessika Evelyeen-May McDonald because she had used the name

“Jessika Jacobs” as an alias. (Id. at 48.)

       Perry apparently tried to contact one of these individuals, using the telephone number listed

in the database for that individual. (Perry Dep. 42.) He did not reach that individual. And he did

not expect to have much success doing so because of the warrant for her arrest. In his experience,

individuals with outstanding arrest warrants “are not very amenable to talk[ing] to the police.” (Id.

at 41.) He was not able to contact the suspect using the number in Lewis’s phone because the

battery in that phone had died. (Id. at 36.)




                                                  2
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1030 Filed 05/25/21 Page 3 of 11




          When Perry prepared his police report several hours later that day, he selected Plaintiff’s

name in the RMS database, populating her biographical information (e.g., home address, work

address, age, race, sex, height, weight, race, hair color, and eye color) into his report. (Id. at 59,

65.) He does not recall if the description of the suspect matched the description of Plaintiff. (Id.

at 60.)

          In the narrative section of the report, Perry wrote the following:

          LEWIS stated he was in the car with the offender, JESSICA JACOBS, and two
          other males when he felt a tug on his back pocket while exiting the vehicle. He
          looked back and did not see that he had dropped anything.

          Several hours later, he received correspondence from JACOBS that she had his
          wallet and was attempting to use his cards. LEWIS wished to press charges against
          JACOBS reference the larceny of his wallet. . . . .

                                                  ***

          JACOBS could not be located for an interview. It should be noted that JACOBS
          currently has an outstanding warrant. Therefore, locating her for an interview
          would be a challenge.

                                                  ***

          LEWIS stated JACOBS was driving a silver four door vehicle. He did not know
          make or model.

(Incident/Investigation Rep., ECF No. 50-3, PageID.317.) Notably, this narrative contains no

physical description of the suspect and mistakenly asserts that Plaintiff had a warrant for her arrest.

          Using this report, Perry submitted a warrant request to the on-duty sergeant for approval.

(Perry Dep. 40.) Sergeant Gensch approved the request. (Brady Dep. 9-10, ECF No. 50-16.)

Officer Stephen Brady then sent the request to the prosecutor’s office. (Id. at 9-11.) The

prosecutor also approved the request and then Brady and the prosecutor swore to a misdemeanor

complaint against Plaintiff. (See Misdemeanor Compl., ECF No. 50-4.) A magistrate judge

approved the complaint on June 25, 2019. (Id.)


                                                    3
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1031 Filed 05/25/21 Page 4 of 11




        On September 2, 2019, police officers in Emmett Charter Township responded to a call at

Plaintiff’s home regarding “trouble between tenants and one of their mother[s].” (Field Contact,

ECF No. 50-5.) The officers discovered the warrant for Plaintiff from Battle Creek so she went

with them to the Calhoun County Jail for processing. (Compl. ¶ 12, ECF No. 1.) She bonded out

of jail after spending two hours there. (Id. ¶ 13; Jacobs Dep. 48, ECF No. 50-7.)

        Plaintiff retained counsel and told him that she had an alibi for the time of the larceny.

(Jacobs Dep. 37.) However, it appears that neither she nor her attorney informed the police or the

prosecutor about her alibi. The prosecutor dismissed the case against Plaintiff on October 31,

2019, after the victim failed to appear for trial.

        Plaintiff brought this action in April 2020, asserting claims for “unconstitutional arrest and

prosecution” under 42 U.S.C. § 1983 and for gross negligence under state law. (See Compl. 4-5.)

        Perry asks for summary judgment, raising the defense of qualified immunity.

                                   II. SUMMARY JUDGMENT

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Courts consider the evidence in the light most favorable to the nonmoving party and draw

all reasonable inferences in that party’s favor.” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 679

(6th Cir. 2013).     The Court must determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

                                  III. QUALIFIED IMMUNITY

        Qualified immunity shields public officials “‘from undue interference with their duties and

from potentially disabling threats of liability.’” Guertin v. Michigan, 912 F.3d 907, 916 (6th Cir.

2019) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 806 (1982)). It “‘gives government officials

                                                     4
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1032 Filed 05/25/21 Page 5 of 11




breathing room to make reasonable but mistaken judgments about open legal questions,’

‘protect[ing] all but the plainly incompetent or those who knowingly violate the law.’” Id. (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)). Plaintiff bears the burden of showing that Perry

is not entitled to qualified immunity. See Bletz v. Gribble, 641 F.3d 743, 750 (6th Cir. 2011). To

do so, Plaintiff must show “(1) that the official violated a statutory or constitutional right, and

(2) that the right was clearly established at the time of the challenged conduct.” al-Kidd, 563 U.S.

at 735 (internal quotation marks omitted). “[C]ourts have discretion to decide which of the two

prongs of qualified-immunity analysis to tackle first.” al-Kidd, 563 U.S. at 735.

       To be clearly established, a legal principle must have a sufficiently clear foundation
       in then-existing precedent. The rule must be settled law, which means it is dictated
       by controlling authority or a robust consensus of cases of persuasive authority. It
       is not enough that the rule is suggested by then-existing precedent. The precedent
       must be clear enough that every reasonable official would interpret it to establish
       the particular rule the plaintiff seeks to apply. Otherwise, the rule is not one that
       every reasonable official would know.

D.C. v. Wesby, 138 S. Ct. 577, 589-90 (2018) (citations and quotation marks omitted). It is not

necessary for there to be “a case directly on point, but existing precedent must have placed the

statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741. “Of course, there

can be the rare ‘obvious case,’ where the unlawfulness of the officer’s conduct is sufficiently clear

even though existing precedent does not address similar circumstances.” Wesby, 138 S. Ct. at 590.

       The “clearly established” standard also requires that the legal principle clearly
       prohibit the officer’s conduct in the particular circumstances before him. The rule’s
       contours must be so well defined that it is clear to a reasonable officer that his
       conduct was unlawful in the situation he confronted. This requires a high degree
       of specificity. We have repeatedly stressed that courts must not define clearly
       established law at a high level of generality, since doing so avoids the crucial
       question whether the official acted reasonably in the particular circumstances that
       he or she faced. A rule is too general if the unlawfulness of the officer’s conduct
       does not follow immediately from the conclusion that the rule was firmly
       established.




                                                 5
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1033 Filed 05/25/21 Page 6 of 11




Id. (citations and quotation marks omitted). “Notice to officials is paramount; ‘the salient

question’ in evaluating the clearly established prong is whether officials had ‘fair warning’ that

their conduct was unconstitutional.” Guertin, 912 F.3d at 932 (quoting Hope v. Pelzer, 536 U.S.

730, 741 (2002)).

                                         IV. ANALYSIS

       The first step in the qualified immunity analysis is identifying the constitutional right

claimed by the plaintiff. Here, Plaintiff asserts a single claim for “unconstitutional arrest and

prosecution” (Compl. 4), which courts typically segregate into separate claims for “false arrest”

and for “malicious prosecution.” See, e.g., Buchanan v. Metz, 647 F. App’x 659, 664 (6th Cir.

2016). These claims are grounded in the Fourth Amendment. “[T]the Fourth Amendment does

not adopt separate bans on ‘false arrests,’ ‘false imprisonments,’ and ‘malicious prosecutions.’ It

establishes a singular ban on ‘unreasonable’ ‘seizures.’” Dibrell v. City of Knoxville, 984 F.3d

1156, 1160-61 (6th Cir. 2021) (quoting U.S. Const. amend. IV). “[T]his uniform ban bars all

pretrial detentions without probable cause to believe that a detainee has committed a crime . . . .”

Id. at 1161 (citing Manuel v. City of Joliet, 137 S. Ct. 911, 917-20 (2017)). Thus, “[a]lthough the

legal standards for claims of false arrest and malicious prosecution under the Fourth Amendment

are different, both claims turn on the existence of probable cause.” Buchanan, 647 F. App’x at

664. “Probable cause exists where the ‘facts and circumstances within the officer’s knowledge []

are sufficient to warrant a prudent person . . . in believing . . . that the suspect committed, is

committing, or is about to commit an offense.” Smith v. City of Wyoming, 821 F.3d 697, 715 (6th

Cir. 2016) (quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)).

       To prevail on a false arrest claim, Plaintiff must show that “the arresting officer lacked

probable cause to arrest [her].” Voyticky v. Vill. of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005).

“An arrest pursuant to a facially valid warrant is normally a complete defense to a federal
                                                 6
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1034 Filed 05/25/21 Page 7 of 11




constitutional claim for false arrest[.]” Id. However, Plaintiff can prevail if she proves “‘(1) that

the officer applying for the warrant, either knowingly and deliberately or with reckless disregard

for the truth, made false statements or omissions that created a falsehood[,] and (2) that such

statements or omissions were material to the finding of probable cause.’” Tlapanco v. Elges, 969

F.3d 638, 654 (6th Cir. 2020) (quoting Halasah v. City of Kirtland, 574 F. App’x 624, 629 (6th

Cir. 2014) (emphasis added)).

       To prevail on a malicious prosecution claim, Plaintiff must prove the following:

       (1) the defendant made, influenced, or participated in the decision to prosecute the
       plaintiff; (2) there was a lack of probable cause for the prosecution; (3) as a
       consequence of the prosecution, the plaintiff suffered a deprivation of liberty, apart
       from the initial seizure; and (4) the criminal proceeding was resolved in the
       plaintiff’s favor.

Buchanan, 647 F. App’x at 665.

       Considering the evidence in the light most favorable to Plaintiff, there is a question of fact

about whether probable cause supported her arrest and prosecution. A reasonable jury could infer

from the evidence that Perry simply selected Plaintiff’s name from a list of several possibilities in

the RMS database. Plaintiff’s name alone was not sufficient to identify her as the suspect. Indeed,

Perry’s misstatement in the police report about the arrest warrant for Plaintiff suggests that Perry

found more than one Jessica Jacobs in the police database. Although Perry testified that he chose

Plaintiff based on her physical description, a jury could conclude otherwise. Perry cannot recall

the description that he received from the victim and that description does not appear in his police

report. In addition, he does not recall whether the description he received matches Plaintiff’s

description.

       Perry argues that he simply selected the wrong person by mistake; however, he does not

indicate which person he intended to select, and nothing in his testimony or in the evidence

available to him at the time of his report points to Plaintiff as a reasonable suspect rather than any
                                                  7
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1035 Filed 05/25/21 Page 8 of 11




of the other individuals with a similar name. Perry himself notes that Plaintiff has a similar

appearance to Jessika McDonald. A jury could infer from this similarity that, even with a physical

description of the suspect, Perry had narrowed the field of possible suspects down to two and chose

Plaintiff rather than McDonald without any reasonable basis for doing so.

        The Sixth Circuit’s opinion in Kentucky v. Young, 51 F. App’x 543 (6th Cir. 2002) is

instructive. In that case, evidence indicated an individual named Antwan Young was responsible

for a crime. Id. at 545. A police detective searched a database for that name. The search produced

two results: Antwan Cortez Young and Antwan Lawan Young. Id. The detective arbitrarily chose

the second individual as the suspect and testified in support of a warrant. The Court of Appeals

affirmed the denial of qualified immunity for the police detective, stating:

        In this case, the district court found that “[u]nder Plaintiff’s version of the facts,
        Detective Burns did no more than ‘flip a coin’ before choosing between Antwan
        Lawan Young [appellee] and Antwan Cortez Young as the suspect . . . .” Viewing
        the case under this set of facts, which we must on this interlocutory appeal, we find
        that Detective Burns lacked probable cause to arrest and detain appellee.
        Furthermore, we are of the opinion that a reasonable detective would have known
        that she would be violating appellee’s Fourth Amendment right by randomly
        choosing him from a list of two individuals without any basis for distinguishing
        between the two. Consequently, we hold that Detective Burns is not entitled to
        qualified immunity because her actions violated a clearly established constitutional
        right of which a reasonable person would have known.

        Additionally, we reject appellants’ argument that this case is simply one of
        mistaken identity on the part of Detective Burns that lead to a mistaken arrest and,
        therefore, is constitutional under the Supreme Court’s holding in Baker v.
        McCollan, 443 U.S. 137 (1979). Here, there was no mistake of identity—Detective
        Burns simply chose Antwan Lawan Young (appellee) instead of Antwan Cortez
        Young. Thus, this is not a case where Detective Burns chose A thinking it was
        really B; rather, this is a case where she chose A instead of B. Such a decision,
        while mistaken, was not one of mistaken identity. Moreover, she had no probable
        cause, at the time she made her choice, to choose either individual.

Id. at 547.




                                                  8
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1036 Filed 05/25/21 Page 9 of 11




        Drawing all reasonable inferences in Plaintiff’s favor, a reasonable jury could find that,

like the detective in Young, Perry simply chose Plaintiff from a list of names without a reasonable

basis for doing so.

        Perry argues that the evidence demonstrates that he had probable cause to choose Plaintiff

because Inspector Wise showed a picture of Plaintiff to Lewis in May 2020, and Lewis confirmed

that Plaintiff is the one who stole his wallet. However, Lewis also stated that he had not seen

Jacobs in a year and that Plaintiff looked “heavier” than he remembered. (Audio Recording, ECF

No. 5-10.) Wise did not show Lewis a picture of any other Jessica Jacobs. Moreover, probable

cause is determined at the time of the arrest and prosecution. Wise’s investigation, which occurred

long after the fact, has little bearing on that issue. Unlike Wise, Perry did not show Lewis a picture

of Plaintiff.

        Perry also argues that, as to Plaintiff’s false-arrest claim, Plaintiff has not demonstrated the

element of false statements or omissions critical to finding probable cause. However, a jury could

find that, if Perry simply selected Plaintiff’s name from a list of search results, the omission is the

failure to disclose in his report that other individuals matched the name and/or description of the

suspect. “‘[O]fficers, in the process of determining whether probable cause exists, cannot simply

turn a blind eye toward potentially exculpatory evidence known to them in an effort to pin a crime

on someone.’” Young, 51 F. App’x at 546 (quoting Ahlers v. Schebil, 188 F.3d 365, 371 (6th Cir.

1999) (italics omitted)). Perry’s report named Plaintiff as the suspect identified by the victim,

which would amount to a reckless disregard for the truth if Perry arbitrarily chose Plaintiff from a

list of names in the database.




                                                   9
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1037 Filed 05/25/21 Page 10 of 11




        As for Plaintiff’s malicious-prosecution claim, Perry argues that Plaintiff has not shown

 that Perry participated in the decision to prosecute him. For instance, Perry testified that he never

 spoke with the prosecutor’s office about his report. (Perry Dep. 37-38, 45.)

        “The first element of the malicious-prosecution claim is met when an officer ‘could

 reasonably foresee that his misconduct would contribute to an independent decision that results in

 a deprivation of liberty’ and the misconduct actually does so.” Jackson v. City of Cleveland, 925

 F.3d 793, 820 (6th Cir. 2019) (quoting Sykes v. Anderson, 625 F.3d 294, 316 (6th Cir. 2010)).

 “This element is met when an officer includes ‘misstatements and falsehoods in his investigatory

 materials’ and those materials influence a prosecutor’s decision to bring charges.” Id. “[A]

 defendant’s participation must be marked by some kind of blameworthiness, something beyond

 mere negligence or innocent mistake, to satisfy the elements of a malicious prosecution claim

 under the Fourth Amendment.” Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015).

        Here, Perry acknowledges that he requested the warrant and larceny charge. (Perry Dep.

 44.) Also, a jury could infer that his report was the basis for the prosecutor’s decision. (Id. at 59,

 66; see Brady Dep. 8, 13 (“[T]he prosecutor approved the charge that Officer Perry wanted[.]”);

 Wise Dep. 103 (“A prosecutor issued a warrant based on the facts given to him.”).) This evidence

 is sufficient to show that Perry influenced the decision to prosecute Plaintiff. These circumstances

 are different from the passive involvement of the officer in Skousen v. Brighton High Sch., 305

 F.3d 520 (6th Cir. 2002), who merely turned over a police report and evidence to the prosecutor’s

 office. Id. at 529. In contrast, Perry requested a warrant and a specific charge against Plaintiff,

 and the prosecutor approved that request. Even if Perry “did not make the [final] decision to

 prosecute,” that fact “does not per se absolve [him] from liability.” Sykes, 625 F.3d at 311 (italics

 omitted).



                                                  10
Case 1:20-cv-00358-HYJ-SJB ECF No. 58, PageID.1038 Filed 05/25/21 Page 11 of 11




          Moreover, a jury could find that Perry’s conduct was more than mere negligence or

 innocent mistake. It could find that he deliberately or recklessly identified Plaintiff as the suspect

 based solely on her name, knowing that there were other individuals with the name Jessica Jacobs.

 And it could find that he deliberately or recklessly omitted from his report the true basis for his

 decision and the existence of those other individuals.

          In short, if the facts in dispute turn out to be like those in Young, then Perry is not entitled

 to qualified immunity. No reasonable officer could conclude that the similarity of Plaintiff’s name

 to that of a suspect is sufficient to establish probable cause. And even assuming that Perry

 possessed a limited physical description of the victim (a fact in dispute) and used that description

 as a basis for his choice (another fact in dispute), a reasonable officer could not conclude that

 probable cause existed to identify Plaintiff as the suspect rather than Jessika McDonald or any

 other person with a similar name and/or physical description.

          In other words, construing the evidence in Plaintiff’s favor, this is not a case of mistaken

 identity; the evidence suggests that Perry had no reasonable basis for seeking a warrant for Plaintiff

 or any of the other individuals who appeared in his database search. That being the case, then

 Perry violated clearly established law. Accordingly, he is not entitled to qualified immunity and

 the Court will deny his motion for summary judgment.

          An order will enter that is consistent with this Opinion.




 Dated:     May 25, 2021                                 /s/ Hala Y. Jarbou
                                                         HALA Y. JARBOU
                                                         UNITED STATES DISTRICT JUDGE




                                                    11
